Citation Nr: 1207823	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

2.  Entitlement to service connection for a left knee disability, claimed as an anterior cruciate ligament injury and tendon injury.  

3.  Entitlement to service connection for a respiratory disability, claimed as lung problems, to include as due to in-service exposure to asbestos. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease and shortness of breath, to include as due to in-service exposure to asbestos.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to June 1957.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2009 by the Department of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Preliminarily, the Veteran requested private treatment records from J.J., M.D. in support of the current claims.  According to the Veteran, he recently established care with Dr. J. in July 2008.  However, the Veteran indicated in his September 2008 records authorization and release form that Dr. J. had in his possession medical records pertaining to the Veteran for the past seven years.  Dr. J. provided records pertaining to the Veteran for the period July to September 2008, but stated that the Veteran would have to contact his "previous doctor" to obtain any other records.  There is no indication of record that the Veteran was notified of this information and/or given a subsequent opportunity to identify or provide the requested records in light of this information.  On remand, therefore, the Veteran must be advised that Dr. J. has provided private treatment records for the period July to September 2008, but no earlier.  The Veteran must also be afforded an opportunity to identify or provide any additional private records from his "previous doctor" as Dr. J. suggested.  

I.  Left Knee Disabilities

The Veteran was granted service connection for left knee strain in the January 2009 rating decision currently on appeal.  The RO evaluated the Veteran's left knee strain as 10 percent disabling based on limitation of extension, effective August 26, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  The Veteran was most recently afforded a VA examination in November 2008.  Subsequent to this examination, the Veteran testified before the RO in July 2009 that he had difficulty navigating the stairs.  He also reported that his left knee "wobbles" and that he used his oxygen canister as a cane to support himself.  

Based on this information, the Board finds that the Veteran must be scheduled for a new VA examination to determine the severity of his service-connected left knee strain.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)) (finding that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).

The Veteran also contends that he is entitled to service connection for a separate left knee disability, claimed as an anterior cruciate ligament injury and tendon injury.  Given the Board's decision to remand the Veteran's increased rating claim for left knee strain, the Board finds that the service connection claim for an anterior cruciate ligament injury or tendon injury of the left knee is inextricably intertwined with the current appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

II.  Respiratory/Pulmonary Disabilities 
  
The Veteran also claims service connection for several respiratory disabilities and/or pulmonary problems, to include as due to in-service exposure to asbestos.  The Veteran's service treatment records are unavailable for review and presumed to have been destroyed in the fire at the National Personnel Records Center.  

The Veteran testified at his July 2009 hearing at the RO that he had in-service exposure to asbestos while stationed in Augsburg, Germany at the former Messerschmitt Air Base for one and one-half years.  The Veteran also testified that he was exposed to asbestos while stationed at Fort Chaffee, Arkansas for two weeks prior to his discharge from active service.  In each case, the Veteran testified that he observed "exposed" building materials, including piping and radiators.  The Veteran denied post-service exposure to asbestos.  A diagnosis of chronic obstructive pulmonary disease is established in VA and private treatment records.  In July 2008, Dr. J reported that the Veteran had a long history of smoking before quitting in 1997.  Also included in the claims file are articles submitted by the Veteran which confirmed the use of asbestos at Fort Chaffee.

The Board finds that a remand is required in this case to afford the RO the opportunity to fully develop the Veteran's service connection claims as they pertain to in-service asbestos exposure.  In this regard, the RO must undertake any development deemed necessary to determine the extent to which the Veteran was exposed to asbestos while stationed in Augsburg, Germany and at Fort Chaffee.  See Veterans Benefits Administration Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1(H)(29) (outlining the requirements related to the development of service connection claims for disabilities resulting from exposure to asbestos).  Thereafter, the Veteran must be afforded a VA examination to determine the etiology of any currently diagnosed respiratory/pulmonary disability and its relationship to service, if any.   
       
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  The RO must also notify the Veteran that Dr. J. has provided private treatment records for the period July to September 2008, but no earlier.  The Veteran must be afforded an opportunity to identify or provide any additional private records from his "previous doctor" as Dr. J. suggested.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from August 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must undertake any development deemed necessary to determine the extent, if any, to which the Veteran was exposed to asbestos while stationed in Augsburg, Germany or at Fort Chaffee, Arkansas.  Consideration must be given to the articles submitted by the Veteran which showed use of asbestos at Fort Chaffee.

3.  After the above development is completed, the Veteran must be afforded a VA examination to determine the severity of his service-connected left knee strain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's left knee strain.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected left knee strain.  The examiner must determine the range of motion of the Veteran's left knee, in degrees, using a goniometer and noting by comparison the normal range of motion of the knee, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected left knee strain after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left knee strain, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left knee strain, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee strain.  The examiner must also indicate whether the left knee strain is manifested by recurrent subluxation or lateral instability and if so, whether these symptoms represent slight, moderate, or severe impairment of the left knee.

With regard to the Veteran's service connection claim for a separate left knee disability, the examiner must indicate whether a currently diagnosed anterior cruciate ligament injury or tendon injury is present.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed anterior cruciate ligament injury or tendon injury, if any, is related to the Veteran's military service, to include as due to any incidents therein.  In this regard, the Veteran's receipt of a Parachute Badge is confirmed.  In the alternative, the examiner must provide an opinion as to whether the currently diagnosed anterior cruciate ligament injury or tendon injury is due to, the result of, or aggravated by the Veteran's service-connected left knee strain.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be scheduled for a VA examination to determine the etiology of any diagnosed respiratory/pulmonary disabilities.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran was exposed to asbestos in service.  The examiner must also provide an opinion as to whether the currently diagnosed chronic obstructive pulmonary disease (or any other respiratory/pulmonary disability diagnosed on examination) is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must comment on the significance, if any, of the Veteran's longstanding smoking history in reaching this conclusion.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

8.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

